Title: Enclosure: Madison’s Draft of the Farewell Address, 20 June 1792
From: Madison, James
To: 



[c.20 June 1792]

The period which will close the appointment with which my fellow citizens have honoured me, being not very distant, and the time actually arrived, at which their thoughts must be designating the citizen who is to administer the Executive Government of the United States during the ensuing term, it may conduce to a more distinct expression of the public voice, that I should apprize such of my fellow citizens as may retain their partiality

towards me, that I am not to be numbered among those out of whom a choice is to be made.
I beg them to be assured that the Resolution which dictates this intimation has not been taken without the strictest regard to the relation which as a dutiful citizen I bear to my country; and that in withdrawing that tender of my service, which silence in my situation might imply, I am not influenced by the smallest deficiency of zeal for its future interests, or of grateful respect for its past kindness; but by the fullest persuasion that such a step is compatible with both.
The impressions under which I entered on the present arduous trust were explained on the proper occasion. In discharge of this trust I can only say that I have contributed towards the organization and administration of the Government the best exertions of which a very fallible judgment was capable. For any errors which may have flowed from this source, I feel all the regret which an anxiety for the public good can excite; not without the double consolation, however, arising from a consciousness of their being involuntary, and an experience of the candor which will interpret them. If there were any circumstances that could give value to my inferior qualifications for the trust, these circumstances must have been temporary. In this light was the undertaking viewed when I ventured on it. Being, moreover still farther advanced into the decline of life, I am every day more sensible that the increasing weight of years, renders the private walks of it in the shade of retirement, as necessary as they will be acceptable to me. May I be allowed to add, that it will be among the highest as well as purest enjoyments that can sweeten the remnant of my days, to partake, in a private station in the midst of my fellow citizens, of that benign influence of good laws under a free Government, which has been the ultimate object of all our wishes, and in which I confide as the happy reward of our cares and labours. May I be allowed farther to add, as a consideration far more important, that an early example of rotation in an office of so high and delicate a nature, may equally accord with the republican spirit of our constitution, and the ideas of liberty and safety entertained by the people.
(If a farewell address is to be added at the expiration of the term, the following paragraph may conclude the present).

Under these circumstances a return to my private station according to the purpose with which I quitted it, is the part which duty as well as inclination assigns me. In executing it I shall carry with me every tender recollection which gratitude to my fellow citizens can awaken; and a sensibility to the permanent happiness of my Country, which will render it the object of my unceasing vows and most fervent supplications.
(Should no further address be intended, the preceding paragraph being omitted, the present address may go on as follows).
In contemplating the moment at which the curtain is to drop for ever on the public scenes of my life, my sensations anticipate and do not permit me to suspend, the deep acknowledgments required by that debt of gratitude which I owe to my beloved country for the many honors it has conferred on me, for the distinguished confidence it has reposed in me, and for the opportunities I have thus enjoyed of testifying my inviolable attachment by the most steadfast services which my faculties could render. All the returns I have now to make will be in those vows which I shall carry with me to my retirement and to my grave, that Heaven may continue to favor the people of the United States with the choicest tokens of its benificence; that their Union and brotherly affection may be perpetual; that the free constitution which is the work of their own hands, may be sacredly maintained; that its administration in every department, may be stamped with wisdom and with virtue; and that this character may be ensured to it by that watchfulness over public servants and public measures, which on one hand will be necessary to prevent or correct a degeneracy; and that forbearance, on the other, from unfounded or indiscriminate jealousies which would deprive the public of the best services, by depriving a conscious integrity of one of the noblest incitements to perform them; that in fine, the happiness of the people of America, under the auspices of liberty, may be made compleat, by so careful a preservation, and so prudent a use of this blessing, as will acquire them the glorious satisfaction of recommending it to the affection, the praise, and the adoption of every nation which is yet a stranger to it.
And may we not dwell with well grounded hopes on this flattering prospect; when we reflect on the many ties by which the people of America are bound together, and the many proofs

they have given of an enlightened judgment and a magnanimous patriotism.
We may all be considered as the children of one common country. We have all been embarked in one common cause. We have all had our share in common sufferings and common successes. The portion of the Earth allotted for the theatre of our fortunes, fulfils our most sanguine desires. All its essential interests are the same; whilst its diversities arising from climate from soil and from other local & lesser peculiarities, will naturally form a mutual relation of the parts, that may give to the whole a more entire independence than has perhaps fallen to the lot of any other nation.
To confirm these motives to an affectionate and permanent Union, and to secure the great objects of it, we have established a common Government, which being free in its principles, being founded in our own choice, being intended as the guardian of our common rights and the patron of our common interests, and wisely containing within itself a provision for its own amendment, as experience may point out its errors, seems to promise every thing that can be expected from such an institution; and if supported by wise councils, by virtuous conduct, and by mutual and friendly allowances, must approach as near to perfection as any human work can aspire, and nearer than any which the annals of mankind have recorded.
With these wishes and hopes I shall make my exit from civil life; & I have taken the same liberty of expressing them, which I formerly used in offering the Sentiments which were suggested by my exit from military life. If, in either instance, I have presumed more than I ought, on the indulgence of my fellow citizens, they will be too generous to ascribe it to any other cause than the extreme solicitude which I am bound to feel, and which I can never cease to feel, for their liberty, their prosperity and their happiness.
